10F-3 Report CGCM Core Fixed Income Investments 3/1/2015 through 8/31/2015 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price BP PLC Western Asset Management 3/12/2015 Barclays Capital, Inc. Abbvie Inc. Western Asset Management 5/5/2015 Banc of America Abbvie Inc. TCW/MetWest 5/5/2015 Banc of America AT & T Western Asset Management 4/23/2015 JP Morgan Securities AT & T TCW/MetWest 4/23/2015 JP Morgan Securities Core Industrial Trust Western Asset Management 4/2/2015 Goldman Sachs Exelon TCW/MetWest 6/8/2015 Goldman Sachs Heinz Western Asset Management 6/23/2015 Barclays Capital Heinz Western Asset Management 6/23/2015 Wells Fargo Securities Heinz TCW/MetWest 6/23/2015 JP Morgan Northwestern University TCW/MetWest 4/29/2015 Wells Fargo Securities Range Resources Western Asset Management 5/7/2015 Banc of America Shell Western Asset Management 5/6/2015 HSBC Securities Shell TCW/MetWest 5/6/2015 HSBC Securities Nationwide Building Society Western Asset Management 7/14/2015 Deutsche Bank United Healthcare Group Western Asset Management 7/20/2015 JP Morgan United Healthcare Group TCW/MetWest 7/20/2015 JP Morgan United Healthcare Group TCW/MetWest 7/21/2015 JP Morgan
